              Case 1:19-cv-00269-RAL Document 41 Filed 08/25/20 Page 1 of 6




                             IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF PENNSYLVANIA

PAMELA BOND,                                             )
                                                         )
           Plaintiff                                     )        Case No. 1:19-cv-0269 (Erie)
                                                         )
vs.                                                      )
                                                         )        RICHARD A. LANZILLO
MCKEAN COUNTY,                                           )        UNITED STATES MAGISTRATE JUDGE
                                                         )
                                                         )        MEMORANDUM OPINION ON
           Defendants                                    )        DEFENDANT'S MOTION TO
                                                         )        DISMISS/OR IN THE ALTERNATIVE,
                                                         )        FOR SUMMARY JUDGMENT
                                                         )
                                                         )        ECFNO. 29



           Plaintiff Pamela Bond (Bond) has sued McKean County, Pennsylvania (County). See ECF

No. 1. The County has filed a motion to dismiss Bond's Complaint pursuant to Rules 12(6)(1) and

12(6)(6), or in the alternative, for summary judgment pursuant to Rule 56 of the Federal Rules of

Civil Procedure. ECF No. 29. Upon review, the Court will grant the County's motion and dismiss

Bond's Complaint based upon lack of subject matter jurisdiction and the Complaint's failure to state

a claim. 1 The Court further finds that the Complaint is subject to dismissal as frivolous under 28

U.S.C. § 1915(e)(2)(B)(ii).

I.         Legal Standards

                    A.       Motions to Dismiss pursuant to Rule 12(6)(1) and Rule 12(6)(6)

           A facial challenge to this Court's jurisdiction pursuant to Rule 12(6)(1) "attacks the

complaint on its face without contesting its alleged facts .... " Hartig Drug Co. Inc. v. Ser!}u Phann. Co.,

836 F.3d 261;268 (3d Cir. 2016) (quoting Petrttska v. Gannon Univ., 462 F.3d 294, 302 n.3 (3d Cir.




1   Given this disposition, the Court need not reach the County's arguments pursuant to Rule 56.

                                                             1
           Case 1:19-cv-00269-RAL Document 41 Filed 08/25/20 Page 2 of 6




2006) (internal quotation marks omitted)). In this regard, it "is like a 12(6)(6) motion in requiring

the court to 'consider the allegations of the complaint as true."' Id

        A motion to dismiss pursuant to Rule 12(6)(6) tests the legal sufficiency of the complaint.

Kost v. KozakiewicZ; 1 F.3d 176, 183 (3d Cir. 1993). In deciding a motion to dismiss, the Court is not

deciding whether a plaintiff is likely to prevail on the merits; instead, a plaintiff must only present

factual allegations sufficient "to raise a right to relief above the speculative level." BellAtL Co,p. v.

Twombfy, 550 U.S. 544, 556, 127 S. Ct. 1955, 167 L.Ed.2d 929 (2007) (citing 5 C. Wright & A. Miller,

Federal Practice and Procedure§ 1216, pp. 235-236 (3d ed. 2004)). See also Ashcroft v. Iqbal, 556 U.S.

662, 129 S. Ct. 1937, 173 L.Ed.2d 868 (2009). A complaint should only be dismissed under Rule 12

(6)(6) if it fails to allege "enough facts to state a claim to relief that is plausible on its face." Twombfy,

550 U.S. at 570, 127 S. Ct. 1955 (rejecting the traditional Rule 12 (6)(6) standard established in Conlry

v. Gibson, 355 U.S. 41, 78 S. Ct. 99, 2 L.Ed.2d 80 (1957)). The court must accept as true all well-pled

factual allegations in the complaint and views them in a light most favorable to the plaintiff in

making this determination. U.S. Express Lines Ltd v. Higgins, 281 F.3d 383,388 (3d Cir. 2002).

Because Bond proceeds pro se, her pleadings are liberally construed and her Complaint, "however

inartfully pleaded, must be held to less stringent standards than formal pleadings drafted by

lawyers." Erickson v. Pardus, 551 U.S. 89, 94 (2007) (citations omitted).

                B.       Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii)

        Where the Court has granted the plaintiff in forma pauperis status and thereby authorized her

to litigate without the payment of filing and other court fees, the Court is obliged to dismiss the

plaintiff's action "at any time" it determines that the action "is frivolous or malicious" or "fails to

state a claim on which relief may be granted." 28 U.S.C. § 1915(e)(2)(B). A complaint filed informa

pauperis is not automatically frivolous because it fails to state a claim, however. See Doolry v. Wetzel,

957 F.3d. 366,374 (3d Cir. 2020) (quoting Neitzke v. Williams, 490 U.S. 319,331 (1989)); see also


                                                      2
            Case 1:19-cv-00269-RAL Document 41 Filed 08/25/20 Page 3 of 6




Grqyson v. Mqyview State Hosp., 293 F.3d 103, 112 (3d Cir. 2002). "Rather, a claim is frivolous only

where it depends 'on an "indisputably meritless legal theory" or a "clearly baseless" or "fantastic or

delusional" factual scenario."' Doolry v. Wetzel, 957 F.3d at 374 (quoting Mitchell v. Horn, 318 F.3d

523, 530 (2003) and Neitzke, 490 U.S. at 327-28). Before dismissing a complaint for failure to state a

claim upon which relief may be granted pursuant to§ 1915(e)(2)(B), a court must grant a plaintiff

leave to amend her complaint unless amendment would be inequitable or futile. See Grqyson v.

Mqyview State Hosp., 293 F.3d at 114.

II.       The Complaint

          Bond's Complaint alleges three distinct factual scenarios on which she bases three separate

claims. The Court accepts the factual allegations as true for purposes of the County's motion to

dismiss. Bond applied for public housing assistance with the McKean Housing Authority. ECF

No. 1, p. 3, ~1. The housing authority doubled her rent, locked her out of her apartment on

Bushnell Street, and voided her lease despite Bond's seven-month record of payment. Id., at p. 3, ~~

1-3. By way of damages, she asks for an "actualization of her rental history" and reimbursement for

motel bills due to her eviction. Id.

          Next, the Complaint makes allegations concerning Bond's automobile and her failure to

have it inspected according to Pennsylvania law. Sixth months after passing inspection in 2017, a

state policeman ticketed Bond for operating the vehicle with an expired inspection sticker. Id., p. 4,

~~    1-2. Bond was summoned to state court and fined. Id., p. 4, ~~ 3-4. According to Bond, a

vandal "scraped off and put an expired sticker on the car." Id., at 4, ~ 5. She asks this Court to clear

her driving record, revoke the fine imposed by the state court, and prohibit the revocation of her

driver's license. Id., p. 5.




                                                    3
           Case 1:19-cv-00269-RAL Document 41 Filed 08/25/20 Page 4 of 6




         The last set of allegations concern Bond's property tax arrearage on her Dawson Street

 property, and the disposition of that property at a later sheriffs sale for her failure to pay those

 taxes. She alleges:

                 Plaintiff has been notified that her house is being sold for $3,000.00
                 for back taxes. Plaintiff has not even lived in the house for two
                 years, het there are huge late fees applied to the bill. You are
                 considered late with paying taxes the first day of the year coinciding
                 with your tax bill. Kane Borough does not allow residency without
                 prepaying property tax. They have now set up a sale date for the 316
                 Dawson Street residence for they (sic) regard as back taxes.
                 Payments on the part of the Plaintiff at settlement had not been
                 applied.

Id., p. 5. By way of relief, Bond's Complaint asks this Court for "a public accounting of the bill."

Id.

III.     Discussion

         Bond's Complaint will be dismissed. It fails to state a claim under any legal theory and, to'

the extent it purports to do so, none of the claims falls within the subject matter of this Court. In

most respects, the Complaint is frivolous.

        As to Bond's first claim concerning her rental of an apartment from the McKean Housing

Authority, she has sued the wrong party. The enabling provisions of the Housing Authorities Law

. provide that a housing "Authority shall constitute a public body, corporate and politic, exercising

public powers of the Commonwealth as an agency thereof." A!-Atharjyyah v. Wilkes-Barre Hous.

Auth., 2009 WL 9102291, at *2 (Pa. Commw. Ct. Dec. 22, 2009) (citing 35 Pa. C. S. § 1550). "Each

such Authority may be known as the housing authority of the city or the county, as the case may be,

but shall in no way be deemed to be an instrumentality of such city or county, or engaged in the

performance of a municipal function." Id. (citing 35 Pa. C.S. § 1544(a)). Thus, McKean County is

not legally responsible for the actions of the McKean Housing Authority. Therefore, Bond's claim

against it relating to her apartment will be dismissed. And, because the McKean Housing Authority


                                                     4
          Case 1:19-cv-00269-RAL Document 41 Filed 08/25/20 Page 5 of 6




would be immune from suit, any amendment to add the Authority as a defendant would be futile.

SeeAI-Atharjyyah, 2009 WL 9102291, at *3; Byard v. Philadelphia HottsingAuthori!J, 629 A.2d 283 (Pa.

Cmwlth.),petitionjorallowance of appeal denied, 536 Pa. 618,637 A.2cl 278 (1993); Battle v. Philadelphia

HousingAuthori!J, 594 A.2d 769 (Pa. Super. Ct. 1991) (Philadelphia Housing Authority is a

Commonwealth agency for purposes of sovereign immunity); Cros"b v. Kotch, 580 A.2d 1191 (Pa.

Cmwlth. 1990) (Luzerne County Housing Authority is a Commonwealth agency for purposes of

sovereign immunity); Irish v. Lehigh Coun!J HousingAuthon!J, 751 A. 2d 1201 (Pa. Cmwlth. 2000),

petition for allowance of appeal denied, 567 Pa. 732, 786 A.2d 991 (2001) (Lehigh County Housing

Authority protected by sovereign immunity).

        The Court has already touched on Bond's claims regarding her automobile citations. See

ECF No. 27. In an order denying her "Motion to Request Court Perusal of Plaintiffs Driving

Record," this Court noted that Bond failed to "name as defendant any entity or body responsible for

issuing or restoring driving privileges in Pennsylvania, and her motion states no legally cognizable

grounds for her requested relief." Id.; see also ECF No. 22 (motion). The basis for that order is the

same as the Court's basis for dismissing this claim: Bond presents no legally cognizable grounds for

relief, nor can this Court award her the relief requested. See, e.g., Hammer v. Lossing, 2007 WL

1965524, at *1 (M.D. Pa. July 3, 2007).

        A careful reading of Bond's Complaint demonstrates that she ask this Court to 1) consider

issues that should have been raised initially in the state court, and/ or 2) involve this Court in the

workings of the Pennsylvania Department of Motor Vehicles, without cause to do so. Thus, as the

Court can ascertain no cognizable grounds for subject matter jurisdiction, we will dismiss this claim

without leave to amend as any attempt at amendment would be futile. See Hammer, 2007 WL

1965524, at *1. ·




                                                    5
          Case 1:19-cv-00269-RAL Document 41 Filed 08/25/20 Page 6 of 6




        Bond's last claim will likewise be dismissed. By way of remedy, she asks this Court for a

"public accounting of the [tax] bill." ECF No. 1, p. 5. Here, Bond seeks relief that the Court

cannot grant. See, e.g., Funk v. Obama, 2012 WL 6642688, at *4 (M.D. Pa. Sept. 27, 2012), report and

recommendation adopted, No. 3:12-CV-01830, 2012 WL 6642729 (M.D. Pa. Dec. 20, 2012). Because

Bond's Complaint is frivolous under the standards provided by 28 U.S.C. § 1915(e)(2)(B)(i) and (ii)

and because the Court cannot order a "public accounting" of her tax bill, it would be futile to allow

her to amend her Complaint as to this claim. See Funk, 2012 WL 6642688, at *4 (M.D. Pa. Sept. 27,

2012), report and recommendation adopted, 2012 WL 6642729 (M.D. Pa. Dec. 20, 2012).

IV.     Conclusion

        For the reasons set forth above, the Complaint will be dismissed_with prejudice as frivolous

and for a failure to state a claim on which relief can be granted. An order follows.

                                               ORDER

        Upon review, and for the reasons stated in the accompanying Memorandum Opinion, the

Defendant's Motion to Dismiss [ECF No. 29] is here by GRANTED. Plaintiffs Complaint is

hereby dismissed, with prejudice, as legally frivolous under 28 U.S.C. §1915(e)(2) and for failure to

state a claim. The Clerk of Court is ordered to close this case.

       Entered and Ordered this 25 th day of August, 2020.




                                                        United States Magistrate Judge




                                                   6
